Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.  10944289Although the claims at issue are not identical, they are not patentably distinct from each other because ‘289 teaches each and every element of ‘224.


17/196224
16/019024
 A smart power system comprising:
a microcontroller;
a power converter electrically connected to the microcontroller, the power converter configured to convert electrical energy from one form to another;
a switch element electrically connected to the microcontroller, the switch element configured to control distribution of the converted electrical energy to at least one electrical load;
a sense element electrically connected to the at least one electrical load and to the microcontroller, the sense element configured to monitor the converted electrical energy distributed to the at least one electrical load, the sense element configured to furnish a feedback signal based upon the converted electrical energy; and
a controller integrated with the backplane and electrically connected to the at least one electrical load and to the microcontroller, the controller configured to bi-directionally communicate with the microcontroller and at least partially control an operation of the microcontroller, the controller and the microcontroller each including a security parameter, the controller and the microcontroller configured to prevent the operation of a given one of the controller or the microcontroller if a given security parameter is not identified by the other of the controller or the microcontroller;
wherein the microcontroller is configured to verify and to monitor the power converter and configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal.
2. The smart power system as recited in claim 1, wherein the at least one electrical load comprises an intelligent electrical load that comprises a processor.
3. The smart power system as recited in claim 1, further comprising a controller electrically connected to the at least one electrical load and to the microcontroller, the controller configured to receive diagnostic information from the at least one electrical load and to bi-directionally communicate with the microcontroller, the controller configured to furnish the diagnostic information to the microcontroller.
4. The smart power system as recited in claim 3, wherein the controller comprises a slave device and the microcontroller comprises a master device.
5. The smart power system as recited in claim 1, wherein the switch element comprises an H bridge device configured to modify the converted electrical energy, the H bridge including at least one common field-effect transistor (FET) pair.
6. The smart power system as recited in claim 1, wherein the sense element is configured to furnish a feedback signal to the microcontroller based upon the converted energy distributed to the at least one electrical load, the microcontroller configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal.
7. The smart power system as recited in claim 1, wherein the at least one electrical load comprises an input/output (I/O) device.
8. The smart power system as recited in claim 1, wherein the microcontroller includes a processor and a memory, the memory configured to store tangible computer-readable medium embodying a program executable by the processor to cause the processor to control operation of at least one of the switch element or the power converter based upon a first power characteristic.
9. The smart power system as recited in claim 8, wherein the microcontroller is configured to receive tangible computer-readable medium embodying an upgraded program executable by the processor to cause the processor to control operation of at least one of the switch element or the power converter based upon a second power characteristic, the second power characteristic different from the first power characteristic.
10-21. (canceled)
22. The smart power system as recited in claim 1, wherein the at least one electrical load has a programmable electrical load parameter threshold associated therewith, the microcontroller configured to cause the switch element connected to the at least one load to transition from a closed configuration to an open configuration upon registering a feedback signal in excess of the programmable electrical load parameter threshold associated with the at least one electrical load, the at least one electrical load including a first electrical load and a second electrical load, the first electrical load having a first programmable electrical load parameter threshold associated therewith, the second electrical load having a second programmable electrical load parameter threshold associated therewith, the first programmable electrical load parameter threshold being different from the second programmable electrical load parameter threshold.
23. The smart power system as recited in claim 1, wherein the at least one electrical load comprises an input/output (I/O) device, the input/output module being part of an industrial control system.
24. The smart power system as recited in claim 1, wherein the controller is configured to furnish historical trend data relating to a given electrical load.
25. The smart power system as recited in claim 24, wherein the microcontroller is configured to use the historical trend data relating to a given electrical load to determine whether the given electrical load is failing.
26. The smart power system as recited in claim 1, wherein the controller and the microcontroller are each assigned a respective security key, the controller configured to prevent the microcontroller from operating if unable to identify the respective security key associated with the microcontroller, the microcontroller configured to prevent the controller from operating if unable to identify the respective security key associated with the controller.
27. The smart power system as recited in claim 1, wherein the smart power system is configured to be carried by a backplane, the backplane being a component within an industrial system or a telecommunication system.
28. The smart power system as recited in claim 1, wherein the controller is configured to receive diagnostic information from the at least one electrical load, the controller configured to furnish the diagnostic information to the microcontroller, the controller and the microcontroller each assigned a respective security key as the respective security parameter thereof, the controller configured to prevent the microcontroller from operating if unable to identify the respective security key associated with the microcontroller, the microcontroller configured to prevent the controller from operating if unable to identify the respective security key associated with the controller.
29. A smart power system comprising:
a microcontroller;
a power converter electrically connected to the microcontroller, the power converter configured to convert electrical energy from one form to another;
a switch element electrically connected to the microcontroller, the switch element configured to control distribution of the converted electrical energy to at least one electrical load; and
a sense element electrically connected to the microcontroller and configured to be electrically connected to the at least one electrical load, the sense element configured to monitor the converted electrical energy distributed to the at least one electrical load, the sense element configured to furnish a feedback signal based upon the converted electrical energy; and
a controller electrically connected to the microcontroller and configured to be electrically connected to the at least one electrical load, the controller configured to bi-directionally communicate with the microcontroller and at least partially control an operation of the microcontroller, the controller and the microcontroller each assigned a respective security key as a respective security parameter thereof, the controller configured to prevent the microcontroller from operating if unable to identify the respective security key associated with the microcontroller, the microcontroller configured to prevent the controller from operating if unable to identify the respective security key associated with the controller;
wherein the microcontroller is configured to verify and to monitor the power converter and configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal.

1. A system comprising:
a backplane including a connector;
at least one electrical load configured to mate with the connector; and
a smart power system integrated and carried within the backplane, the smart power system comprising:
a microcontroller;
a power converter electrically connected to the microcontroller, the power converter configured to convert electrical energy from one form to another;
a switch element electrically connected to the microcontroller, the switch element configured to control distribution of the converted electrical energy to at least one electrical load;
a sense element electrically connected to the at least one electrical load and to the microcontroller, the sense element configured to monitor the converted electrical energy distributed to the at least one electrical load, the sense element configured to furnish a feedback signal based upon the converted electrical energy; and
a controller integrated with the backplane and electrically connected to the at least one electrical load and to the microcontroller, the controller configured to bi-directionally communicate with the microcontroller and at least partially control an operation of the microcontroller, the controller and the microcontroller each including a security parameter, the controller and the microcontroller configured to prevent the operation of a given one of the controller or the microcontroller if a given security parameter is not identified by the other of the controller or the microcontroller;
wherein the microcontroller is configured to verify and to monitor the power converter and configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal.
2. The system as recited in claim 1, wherein the at least one electrical load comprises an intelligent electrical load that comprises a processor.
3. The system as recited in claim 1, wherein the controller is configured to receive diagnostic information from the at least one electrical load, the controller configured to furnish the diagnostic information to the microcontroller.
4. The system as recited in claim 3, wherein the controller comprises a slave device and the microcontroller comprises a master device.
5. The system as recited in claim 1, wherein the switch element comprises an H bridge device configured to modify the converted electrical energy, the H bridge including at least one common field-effect transistor (FET) pair.
6. The system as recited in claim 1, wherein the sense element is configured to furnish a feedback signal to the microcontroller based upon the converted energy distributed to the at least one electrical load, the microcontroller configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal.
7. The system as recited in claim 1, wherein the at least one electrical load comprises an input/output (I/O) device.
8. The system as recited in claim 1, wherein the microcontroller includes a processor and a memory, the memory configured to store tangible computer-readable medium embodying a program executable by the processor to cause the processor to control operation of at least one of the switch element or the power converter based upon a first power characteristic.
9. The system as recited in claim 8, wherein the microcontroller is configured to receive tangible computer-readable medium embodying an upgraded program executable by the processor to cause the processor to control operation of at least one of the switch element or the power converter based upon a second power characteristic, the second power characteristic different from the first power characteristic.
10. The system as recited in claim 1, further comprising a second smart power system integrated within the backplane, the second smart power system configured to furnish redundant functionality to the backplane.
11. The system as recited in claim 1, wherein the at least one electrical load has a programmable electrical load parameter threshold associated therewith, the microcontroller configured to cause the switch element connected to the at least one load to transition from a closed configuration to an open configuration upon registering a feedback signal in excess of the programmable electrical load parameter threshold associated with the at least one electrical load, the at least one electrical load including a first electrical load and a second electrical load, the first electrical load having a first programmable electrical load parameter threshold associated therewith, the second electrical load having a second programmable electrical load parameter threshold associated therewith, the first programmable electrical load parameter threshold being different from the second programmable electrical load parameter threshold.
12. The system as recited in claim 7, wherein the input/output module is part of an industrial control system.
13. The system as recited in claim 3, wherein the controller is configured to furnish historical trend data relating to a given electrical load.
14. The system as recited in claim 13, wherein the microcontroller is configured to use the historical trend data relating to a given electrical load to determine whether the given electrical load is failing.
15. The system as recited in claim 1, wherein the backplane is a component within an industrial system or a telecommunication system.
16. A system comprising:
a backplane including a connector;
at least one electrical load configured to mate with the connector; and
a smart power system integrated within the backplane, the smart power system comprising:
a microcontroller;
a power converter electrically connected to the microcontroller, the power converter configured to convert electrical energy from one form to another;
a switch element electrically connected to the microcontroller, the switch element configured to control distribution of the converted electrical energy to at least one electrical load;
a sense element electrically connected to the at least one electrical load and to the microcontroller, the sense element configured to monitor the converted electrical energy distributed to the at least one electrical load, the sense element configured to furnish a feedback signal based upon the converted electrical energy; and
wherein the microcontroller is configured to verify and to monitor the power converter and configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal; and
a controller integrated with the backplane and electrically connected to the at least one electrical load and to the microcontroller, the controller configured to receive diagnostic information from the at least one electrical load and to bi-directionally communicate with the microcontroller, the controller configured to furnish the diagnostic information to the microcontroller,
wherein the controller and the microcontroller are each assigned a respective security key, the controller configured to prevent the microcontroller from operating if unable to identify the respective security key associated with the microcontroller, the microcontroller configured to prevent the controller from operating if unable to identify the respective security key associated with the controller.
17. A system comprising:
a backplane including a connector;
at least one electrical load configured to mate with the connector; and
at least one smart power system integrated and carried within the backplane, each smart power system comprising:
a microcontroller;
a power converter electrically connected to the microcontroller, the power converter configured to convert electrical energy from one form to another;
a switch element electrically connected to the microcontroller, the switch element configured to control distribution of the converted electrical energy to at least one electrical load;
a sense element electrically connected to the at least one electrical load and to the microcontroller, the sense element configured to monitor the converted electrical energy distributed to the at least one electrical load, the sense element configured to furnish a feedback signal based upon the converted electrical energy; and
a controller integrated with the backplane and electrically connected to the at least one electrical load and to the microcontroller, the controller configured to bi-directionally communicate with the microcontroller and at least partially control an operation of the microcontroller, the controller and the microcontroller each including a security parameter, the controller configured to prevent the operation of the microcontroller if unable to identify the respective security parameter associated with the microcontroller, the microcontroller configured to prevent the operation of the controller if unable to identify the respective security parameter associated with the controller;
wherein the microcontroller is configured to verify and to monitor the power converter and configured to control and to monitor distribution of the converted electrical energy to the at least one electrical load based upon the feedback signal.
18. The system as recited in claim 17, wherein the system includes a plurality of the smart power systems.
19. The system as recited in claim 17, wherein the controller is configured to receive diagnostic information from the at least one electrical load, the controller configured to furnish the diagnostic information to the microcontroller, the controller and the microcontroller each assigned a respective security key as the respective security parameter thereof, the controller configured to prevent the microcontroller from operating if unable to identify the respective security key associated with the microcontroller, the microcontroller configured to prevent the controller from operating if unable to identify the respective security key associated with the controller.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117